MEMORANDUM**
Dennis Loy Carter appeals pro se the judgment of the district court dismissing his action for failure to comply with a court order, and the order denying his post-judgment motions and notices. Because Carter filed his post-judgment motion more than 10 days after the entry of judgment, and filed his notice of appeal more than 30 days after entry of judgment, we have jurisdiction only over the post-judgment order. See Fed. R.App. P. 4(a)(4)(A)(vi); Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, *418898 (9th Cir.2001). We review for an abuse of discretion, id. at 899, and affirm.
To the extent Carter’s post-judgment motions and notices were intended to further prosecute his action, the district court properly denied them as moot because the action had already been dismissed. To the extent Carter sought review of the district court’s judgment of dismissal pursuant to Fed.R.Civ.P. 60(b), the district court properly denied the motions because they failed to address his non-compliance with the court order that formed the basis for dismissal. See id.
Because Carter filed his unserved amended complaint after the court-ordered deadline for filing an opposition to defendants’ motions to dismiss, the district court properly declined to consider the amended complaint. See Brydges v. Lewis, 18 F.3d 651, 652 (9th Cir.1994) (affirming grant of unopposed motion for summary judgment where plaintiff had previously been warned of consequence of failure to respond).
We reject Carter’s contention that once he filed the amended complaint his case started again “on a clean slate.”
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.